CONCURRING OPINION OF
PERRY, J.
It seems to me to be unnecessary to consider to any extent the correctness of the ruling in Waikapu Sugar Co. v. Hawaiian Commercial & Sugar Co., 8 Haw. 343, 351, that “the president of a corporation cannot by virtue of his office and without authority from the corporation begin suit in the name of the corporation,” or to suggest any possible limitations to its applicability. With reference to that decision it is sufficient to say that in that case the point was raised by a plea in abatement supported by affidavit while in the case at bar no evidence was offered by the defendant in support of his plea.
In the conclusion that the judgment should be affirmed I concur on the sole ground that the plea was not supported by proof and that the motion for non-suit could not prevail since it was not incumbent on the plaintiff to allege in the declaration or to show affirmatively that the institution of the action was authorized by the corporation, — irrespective of whether in such a case as this or in any case the president is authorized virtute officii to bring suit in the name of the corporation.